         Case 18-60017 Document 83 Filed in TXSB on 02/12/19 Page 1 of 10




                    UNITED STATES BANKRUPTCY COURT FOR THE
                          SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


IN RE:                                            §
                                                  §
THE GREEK BROS., INC                              ⸹            CASE NO. 18-60017-V5-11
                                                  §
                                                  §


                    DEBTOR’S AMENDED PLAN OF REORGANIZATION

                                            ARTICLE I

                                            SUMMARY

        This Plan of Reorganization (the “Plan”) under chapter 11 of the Bankruptcy Code (the
“Code”) proposes to pay creditors of The Greek Bros., Inc. (“Debtor”) from future income. This
Plan provides for classes of secured creditors, priority creditors, equity interest holders and
unsecured creditors. This Plan also provides for the payment of administrative claims. All creditors
should refer to the provisions of this Plan for information regarding the precise treatment of their
claim. A disclosure statement that provides more detailed information regarding this Plan and the
rights of creditors and equity security holders has been circulated with this Plan. Your rights may
be affected. You should read these papers carefully and discuss them with your attorney, if
you have one. If you do not have an attorney, you may wish to consult one.


                                            ARTICLE II

                     CLASSIFICATION OF CLAIMS AND INTERESTS

               1.      Administrative Expenses

        Administrative expenses are costs or expenses of administering the Debtor’s chapter 11
case which are allowed under § 507(a)(2) of the Code. Administrative expenses also include the
value of any goods sold to the Debtor in the ordinary course of business and received within 20
days before the date of the bankruptcy petition. The Code requires that all administrative expenses
be paid on the effective date of the Plan unless a particular claimant agrees to a different treatment.
The following chart lists the Debtor’s estimated administrative expenses, and their proposed
treatment under the Plan:

Margaret M. McClure – Ms. McClure holds a retainer balance in the amount of $23,283.00 and
estimates fees and expenses in the amount of $35,000.
        Case 18-60017 Document 83 Filed in TXSB on 02/12/19 Page 2 of 10



U.S. Trustee – fees are current and will stay current until this case is closed.

Victoria County and Wharton County – All post petition taxes will be paid in full as they
become due. All tax liens shall remain in full force an effect until the taxes, as well as any penalties
or interest that may ultimately accrue thereunto have been paid in full.

               2.      Priority Unsecured Tax Claims

The Internal Revenue Service has filed a claim in the amount of $136,338.14. This claim will
be paid, plus 6% interest in monthly installments and it will be paid in full within five years of the
petition date. The payments will be approximately $3,300.00 per month with the first monthly
payment being due and payable on the 15th day of the first calendar month following 60 days after
the effective date of the plan.

The Comptroller of Public Accounts filed three claims of $203,702.79 for sales and use taxes,
$335,276.69 for mixed beverage sales taxes and $761,356.28 for mixed beverage tax. The Debtor
has conducted an exhaustive audit regarding these taxes and will be objecting to these claims. In
the event the Debtor does not prevail with its objections, these claims will be paid, plus 6.5%
interest in monthly installments and the claims will be paid in full within five years of the petition
date. The payments will be approximately $4,900, $8,000, and $18,000 respectively per month
with the first monthly payments being due and payable on the 15th day of the first calendar month
following 60 days after the effective date of the plan.

               3.      Secured Claims

        Allowed Secured Claims are claims secured by property of the Debtor’s bankruptcy estate
(or that are subject to set-off) to the extent allowed as secured claims under § 506 of the Code. If
the value of the collateral or setoffs securing the creditor’s claim is less than the amount of the
creditor’s allowed claim the deficiency will be classified as a general unsecured claim. The
following chart lists all classes containing Debtor’s secured pre-petition claims and the proposed
treatment under the Plan:

Texas Workforce Commission – This creditor is owed $1,136.49 pursuant to its secured claim.
It will be paid in full plus 6.5% interest in 60 monthly payments, with the first monthly payment
being due and payable on the 15th day of the first month following 60 days after the effective date
of the plan. The payment will be approximately $23.00.

Wharton County – This creditor is owed $40,522.82 for ad valorem taxes for 2016-2018. It will
be paid in full plus statutory interest in 60 monthly payments, with the first monthly payment being
due and payable on the 15th day of the first month following 60 days after the effective date of the
plan. The payment will be approximately $902.00. This creditor shall retain all liens it currently
holds, whether for pre-petition tax years or for the current tax year, on any real property or business
personal property of the Debtor until it receives payment in full of all taxes and interest owed to it
under the provisions of this Plan, and its lien position shall not be diminished or primed by any
Exit Financing approved by the Court in conjunction with the confirmation of this Plan.
        Case 18-60017 Document 83 Filed in TXSB on 02/12/19 Page 3 of 10



Victoria County - This creditor is owed $5,990.28. It will be paid in full plus statutory interest in
60 monthly payments, with the first monthly payment being due and payable on the 15th day of the
first month following 60 days after the effective date of the plan. The payment will be
approximately $135.00. This creditor shall retain all liens it currently holds, whether for pre-
petition tax years or for the current tax year, on any real property of the Debtor until it receives
payment in full of all taxes and interest owed to it under the provisions of this Plan, and its lien
position shall not be diminished or primed by any Exit Financing approved by the Court in
conjunction with the confirmation of this Plan.

The First State Bank, Louise – This creditor is owed $196,978.17. Pursuant to an Agreed Order
entered in this court on November 25, 2018, Debtor will continue to make its regular monthly
payments to this creditor each month until the property is sold. The regular monthly payment is
$2,048.82.

IPFS Corporation – This creditor is owed $19,446.16 pursuant to its claim. It will be paid in full
in regular contractual payments for the Debtor’s current insurance.

Joseph and Sandra Garcia – These creditors hold a judgment lien against the real property
located at 131 South Mechanic, El Campo, Texas 77437. If and when this real property sells and
all prior lienholders are paid in full, the balance of any net proceeds will be paid to these creditors.
The balance owed to these creditors, if any, will be treated as a general unsecured claim.

These claims are impaired

               4.      General Unsecured Claims

        General unsecured claims are not secured by property of the estate and are not entitled to
priority under § 507(a) of the Code.

The allowed general unsecured creditors will be paid as much of what they are owed as possible
and will be mailed The Greek Bros., Inc.’s previous year’s financial statement each year for five
years, during the term of the five-year Plan, on or about May 1st each year, beginning on May 1,
2020, and thereafter on or about May 1, 2021, May 1, 2022, May 1, 2023, and May 1, 2024. Each
year, if the Reorganized Debtor made a profit, after income taxes, and after making all priority and
secured plan payments and normal overhead payments, the Reorganized Debtor shall pay to the
allowed unsecured creditors their pro-rata share of 50% of the net profit for the previous year, in
twelve monthly payments beginning on September 15th of the year in which the financial statement
is mailed to these creditors. Each year, during the term of the five-year Plan, the Reorganized
Debtor will repeat the 12-month payment plan to the allowed unsecured creditors if the
Reorganized Debtor made a net profit the previous year as reflected in the previous year’s financial
statement. This payout will not exceed five years, and at the end of the five-year Plan term, the
remaining balance owed, if any, to the allowed unsecured creditors will be discharged.

               5.      Insider Claims
        Case 18-60017 Document 83 Filed in TXSB on 02/12/19 Page 4 of 10



Insiders will not be paid any pre-petition claims during the term of the Plan and their claims will
be discharged upon confirmation of the Plan.

               6.      Equity Interest Holders

      Equity interest holders are parties who hold an ownership interest (i.e., equity interest) in
The Greek Bros., Inc. George Charkalis and Blanche Charkalis are the owners and will retain their
ownership interest in the company.

                                           ARTICLE III

                    ALLOWANCE AND DISALLOWANCE OF CLAIMS

Disputed Claim. A disputed claim is a claim that has not been allowed or disallowed by a final
non-appealable order, and as to which either: (i) a proof of claim has been filed or deemed filed,
and the Debtor or another party in interest has filed an objection; or (ii) no proof of claim has been
filed, and the Debtor has scheduled such claim as disputed, contingent, or unliquidated.

Delay of Distribution on a Disputed Claim. No distribution will be made on account of a disputed
claim unless such claim is allowed by a final non-appealable order.

Settlement of Disputed Claims. The Debtor will have the power and authority to settle and
compromise a disputed claim with court approval and compliance with Rule 9019 of the Federal
Rules of Bankruptcy Procedure.

Claim Objections. The Debtor shall have 60 days from the Effective Date of the Plan to file
objections to claims.

Vesting of Property On the Effective Date, title to all assets and properties dealt with by the Plan
shall vest in Reorganized Debtor, free and clear of all claims and interests other than any
contractual secured claims granted under any lending agreement, on the condition that
Reorganized Debtor complies with the terms of the Plan, including the making of all payments to
creditors provided for in such Plan. If Reorganized Debtor defaults in performing under the
provisions of this Plan and this case is converted to a case under chapter 7, all property vested in
Reorganized Debtor and all subsequently acquired property owned as of or after the conversion
date shall re-vest and constitute property of the bankruptcy estate in the converted case.

Default – Any creditor remedies allowed by 11 U.S.C. § 1112(b)(4)(N) shall be preserved to the
extent otherwise available at law. In addition to any rights specifically provided to a claimant
treated pursuant to this Plan, a failure by the Reorganized Debtor to make a payment to a creditor
pursuant to the terms of this Plan shall be an event of default as to such payments if the payment
is not cured within thirty (30) days after mailing written notice of default from such creditor to the
Reorganized Debtor. Then the creditor may exercise any and all rights and remedies under
applicable non-bankruptcy law to collect such claims or seek such relief as may be appropriate in
the United States Bankruptcy Court.
        Case 18-60017 Document 83 Filed in TXSB on 02/12/19 Page 5 of 10



                                           ARTICLE IV

     PROVISIONS FOR EXECUTORY CONTRACTS AND UNEXPIRED LEASES

Assumed Executory Contracts and Unexpired Leases.

The Debtor assumes the following executory contracts and/or unexpired leases effective upon the
“effective date of this Plan:” El Campo Refrigeration (2 equipment leases-1 for El Campo and 1
for Victoria), Razor, LLC (Victoria building), IPFS (lender for property & liability insurance-to
allow ins to be paid in 12 monthly installments. Renews in April each year. The Debtor will be
conclusively deemed to have rejected all executory contracts and/or unexpired leases not expressly
assumed above, or before the date of the order confirming this Plan, upon the “effective date of
this Plan.” A proof of a claim arising from the rejection of an executory contract or unexpired
lease under this section must be filed no later than sixty (60) days after the date of the order
confirming this Plan.

                                            ARTICLE V

                     MEANS FOR IMPLEMENTATION OF THE PLAN

       This Plan of Reorganization will be funded by the Reorganized Debtor through future
business income of the Debtor. The current management will remain in control.


                                           ARTICLE VI

                                    GENERAL PROVISIONS

Definitions and Rules of Construction. The definitions and rules of construction set forth in §§ 101
and 102 of the Code shall apply when terms defined or construed in the Code are used in this Plan.

Effective Date of Plan. The effective date of this Plan is the fifteenth business day following the
date of the entry of the order of confirmation. But if a stay of the confirmation order is in effect on
that date, the effective date will be the first business day after that date on which no stay of the
confirmation order is in effect, provided that the confirmation order has not been vacated.

Severability. If any provision in this Plan is determined to be unenforceable, the determination will
in no way limit or affect the enforceability and operative effect of any other provision of this Plan.

Binding Effect. The rights and obligations of any entity named or referred to in this Plan will be
binding upon, and will inure to the benefit of the successors or assigns of such entity.

Captions. The headings contained in this Plan are for convenience of reference only and do not
affect the meaning or interpretation of this Plan.

Controlling Effect. Unless a rule of law or procedure is supplied by federal law (including the
Code or the Federal Rules of Bankruptcy Procedure), the laws of the State of Texas govern this
        Case 18-60017 Document 83 Filed in TXSB on 02/12/19 Page 6 of 10



Plan and any agreements, documents, and instruments executed in connection with this Plan,
except as otherwise provided in this Plan.

Disputed Claims. All claims that were listed in the schedules as “disputed” required the filing of
a proof of claim. If no proof of claim was timely filed, the claimant will not be paid under this
Plan of Reorganization.

Late-Filed Claims. Any late-filed claims shall not be allowed claims, and shall not be paid under
this Plan of Reorganization.

                                          ARTICLE VII

                                          DISCHARGE

        On the confirmation date of this Plan, The Greek Bros., Inc. will be discharged from any
debt that arose before confirmation of this Plan, subject to the occurrence of the effective date, to
the extent specified in § 1141(d)(1)(A) of the Code, except that the Debtor will not be discharged
of any debt: (i) imposed by this Plan; (ii) of a kind specified in § 1141(d)(6)(A) if a timely
complaint was filed in accordance with Rule 4007(c) of the Federal Rules of Bankruptcy
Procedure; or (iii) of a kind specified in § 1141(d)(6)(B).

Dated February 12, 2019.


                                                    /s/ Margaret M. McClure
                                              __________________________________________
                                              Margaret M. McClure, Attorneys for Debtor




                                  CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Amended Plan was mailed, either
electronically or by U.S. mail to all parties in interest on the attached matrix on the 12th day of
February, 2019.


                                                    /s/ Margaret M. McClure
                                              __________________________________________
                                              MARGARET M. MCCLURE
                          Case 18-60017 Document
Label Matrix for local noticing           First State83
                                                      Bank Filed  in TXSB on 02/12/19 Kingsbridge
                                                           of Louise                   Page 7 of      10 LLC
                                                                                                  Holdings
0541-6                                    Anderson Smith Null Stofer LLP              c/o Thomas R. Mulally
Case 18-60017                             Richard T. Chapman                          Spencer & Mulally
Southern District of Texas                P.O. Box 1969                               14156 Magnolia Blvd., Suite 200
Victoria                                  Victoria, TX 77902-1969                     Sherman Oaks, CA 91423-1182
Wed Sep 12 09:40:51 CDT 2018
Texas Comptroller of Public Accounts      The Greek Bros., Inc.                       Victoria County
Jason Starks                              P.O. Box E
P.O. Box 12548                            El Campo, TX 77437-1420
Austin, TX 78711-2548


Wharton Co JR Coll Dist                      Wharton County                               6
Linebarger Goggan Blair & Sampson LLP        co Lee Gordon                                United States Bankruptcy Court
P.O. Box 3064                                P.O. Box 1269                                PO Box 61010
c/o John P. Dillman                          Round Rock, TX 78680-1269                    Houston, TX 77208-1010
Houston, TX 77253-3064

ASCAP Music License                          Advocate Digital Media                       American Express Bank, FSB
P.O. Box 331608                              P.O. Box 1518                                c/o Becket and Lee, LLP
Nashville, TN 37203-7515                     Victoria, TX 77902-1518                      P.O. Box 3001
                                                                                          Malvern, PA 19355-0701


American Express National Bank               BMI Music License                            Best Buy Credit Services
c/o Becket and Lee LLP                       P.O. Box 630893                              P.O. Box 790441
PO Box 3001                                  Cincinnati, OH 45263-0893                    St. Louis, MO 63179-0441
Malvern PA 19355-0701


Canary Business Funding                      Cannell Air Conditioning                     Clayton B. Wilkins
3023 Ave J                                   1006 E. Jackson                              The Cumputer Center
Brooklyn, NY 11210-3837                      El Campo, TX 77437-4639                      119 N Mechanic Street
                                                                                          El Campo, TX 77437-4415


Comptroller of Public Accounts               Corporation Service Company                  Corporation Service Company
C/O Office of the Attorney General           801 Adlai Stevenson Drive                    P.O. Box 2576
Bankruptcy - Collections Division MC-008     Springfield, IL 62703-4261                   Springfield, IL 62708-2576
PO Box 12548
Austin TX 78711-2548

Eco Lab                                      Ecolab Inc.                                  El Campo Refrigeration
26252 Network Place                          c/o Zoltan Varga                             P.O. Box 1645
Chicago, IL 60673-1262                       655 Lone Oak Dr                              El Campo, TX 77437-1645
                                             Eagan, MN 55121-1649


Express Working Capital, LLC                 Funderz Net, LLC/Empire Funding              GRP Funding
545 E. John Carpenter Freeway, #670          113 Nassau Street, Suite 31c                 1350 Main Street
Irving, TX 75062-8169                        New York, NY 10038-2463                      Springfield, MA 01103-1666



Germania Farm Mutual                         Glazier Foods Company                        Gordons Food Service
P.O. Box 1400                                c/o Gordon Food Service, Inc.                P.O. Box 2244
Brenham, TX 77834-1400                       P.O. Box 2244                                Grand Rapids, MI 49501-2244
                                             Grand Rapids, MI 49501-2244
Hodges Welding Supply, Inc.Case 18-60017 Document    83 Filed in TXSB on 02/12/19 IPFS
                                           Howard Marek                            Page     8 of 10
                                                                                       Corporation
P.O. Box 1328                              Marek, Griffin & Knaupp                30 Montgomery Street
El Campo, TX 77437-1328                    P.O. Box 2329                          Suite 501
                                           Victoria, TX 77902-2329                Jersey City, NJ 07302-3821


IRS-U.S. Attorney                          IRS-US Atty Gen                            Internal Revenue Service
1000 Louisiana Street, Suite 2300          10th & Constitution, N.W.                  P.O. Box 7346
Houston, TX 77002-5010                     Washington, DC 20530-0001                  Philadelphia, PA 19101-7346



(p)INTERNAL REVENUE SERVICE                James G. Rea/Thomas Whelan                 John Mayer
CENTRALIZED INSOLVENCY OPERATIONS          MeGuire, Craddock & Strother, PC           Ross, Banks, May, Cron, & Cavin, P.C.
PO BOX 7346                                2501 Harwood Street, #1800                 7700 San Felipe, Suite 550
PHILADELPHIA PA 19101-7346                 Dallas, TX 75201-1613                      Houston, TX 77063-1618


Joseph & Sandra Garcia                     Joseph Garcia and Sandra Garcia            Kingsbridge Holding, LLC
c/o Marek, Griffin & Knaupp                c/o Richard T. Chapman                     c/o Mr. John S. Mayer
P.O. Box 2329                              P.O. Box 1969                              Ross Banks May Cron & Cavin, PC
Victoria, TX 77902-2329                    Victoria, TX 77902-1969                    7700 San Felipe, Suite 550
                                                                                      Houston, TX 77063-1618

Kingsbridge Holdings, LLC                  Praxair Distribution, Inc.                 Razor LLC/
c/o Mr. Thomas R. Mulally                  P.O. Box 120812                            Lee Ferguson
14156 Magnolia Blvd., Suite 200            Dallas, TX 75312-0812                      204 N. Liberty
Sherman Oaks, CA 91423-1182                                                           Victoria, TX 77901-6531


Razor, LLC/Lee Ferguson                    Razor, LLC/Lee Ferguson                    SESAC Music License
c/o Hensley & Krueger, LLP                 c/o Mr. Nelson T. Hensley                  55 Music Square East
2211 Norfolk, Suite 211                    Attorney at Law                            Nashville, TN 37203-4324
Houston, TX 77098-4166                     24 Greenway Plaza, Suite 1305
                                           Houston, TX 77046-2425

Sysco Houston                              TEXAS WORKFORCE COMMISSION                 Terminix
10710 Greens Crossing Blvd.                REGULATORY INTEGRITY DIVISION - SAU        P.O. Box 505
Houston, TX 77038-2716                     101 EAST 15TH STREET, ROOM 556             Linden, MI 48451-0505
                                           AUSTIN, TX 78778-0001


Texas Comptroller of Public Accounts       Texas Comptroller of Public Accounts       Texas Workforce Commission
P.O. Box 149354                            c/o Mr. Jason Starks                       P.O. Box 149352
Austin, TX 78714-9354                      P.O. Box 12548                             Austin, TX 78714-9352
                                           Austin, TX 78711-2548


Texas Workforce Commission                 The Computer Store                         The First State Bank of Louise
c/o Mr. Jason Starks                       119 North Mechanic Street                  206 N. North S
P.O. Box 12548                             El Campo, TX 77437-4415                    Louise, TX 77455
Austin, TX 78711-2548


The First State Bank, Louise               Thomas R. Mulally                          (c)TIMEPAYMENT CORPORATION
c/o Mr. Richard T. Chapman                 Spencer & Mulally                          1600 DISTRICT AVE STE 200
P.O. Box 1969                              14156 Magnolia Blvd., Suite 200            BURLINGTON MA 01803-5233
Victoria, TX 77902-1969                    Sherman Oaks, CA 91423-1182
Triton WC Victoria, LTD Case 18-60017 Document    83 Filed
                                        Triton WC Victoria, LTD in TXSB on 02/12/19 USPage   9 of 10
                                                                                       Food Service
Attn: Robert E. Morrison                c/o James G. Rea/Thomas Whelan              9399 West Higgins Road, Suite 500
2414 No. Akard Street, # 500            2501 Harwood Street, #1800                  Rosemont, IL 60018-4992
Dallas, TX 75201-1764                   Dallas, TX 75201-1613


US Foods, Inc.                                       US Premium Finance                                   US Trustee
Attn: Theresa Brown-Edwards                          280 Technology Parkway, Suite 200                    Office of the US Trustee
9399 W. Higgins Road, Suite 600                      Norcross, GA 30092-2990                              515 Rusk Ave
Rosemont, IL 60018-4940                                                                                   Ste 3516
                                                                                                          Houston, TX 77002-2604

Victoria County                                      Victoria County                                      Victoria County
c/o Diane W. Sanders                                 c/o Ms. Diane W. Sanders                             c/o Ms. Diane W. Sanders
Linebarger Goggan Blair & Sampson, LLP               Linebarger Goggan Blair & Sampson, LLP               Linebarger Goggan Blair & Sampson, LLP
P.O. Box 17428                                       2700 Via Fortuna, Suite 400                          P.O. Box 17428
Austin, TX 78760-7428                                AUSTIN, TX 78746-7997                                Austin, TX 78760-7428

Victoria County Tax Office                           Wharton Co Jr Coll Dist                              Wharton County
205 N. Bridge Street, Suite 101                      c/o John P. Dillman                                  c/o Lee Gordon
P.O. Box 2569                                        Linebarger Goggan Blair & Sampson LLP                700 Jeffrey Way, Suite 100
Victoria, TX 77902-2569                              P.O. Box 3064                                        Round Rock, TX 78665-2417
                                                     Houston, Tx 77253-3064

Wharton County                                       Wharton County Junior College District               Wharton County Tax Assessor
c/o Lee Gordon                                       c/o Mr. John P. Dillman                              P.O. Box 189
P.O. Box 1269                                        Linebarger Goggan Blair & Sampson, LLP               Wharton, TX 77488-0189
Round Rock, TX 78680-1269                            P.O. Box 3064
                                                     Houston, Tx 77253-3064

Yellowstone Capital, LLC                             Margaret Maxwell McClure
One Evertrust Plaza, Ste 1401                        Attorney at Law
Jersey City, NJ 07302-3087                           909 Fannin
                                                     Suite 3810
                                                     Houston, TX 77010-1030



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Internal Revenue Service
Special Procedures Branch
300 E. 8th Street, Mail Stop 5026 AUS
Austin, TX 78701




                                     Addresses marked (c) above for the following entity/entities were corrected
                                          as required by the USPS Locatable Address Conversion System (LACS).


TimePayment Corporation
16 New England Executive Park, Suite 200
Burlington, MA 01803
                           Case 18-60017 Document 83 Filed in TXSB on 02/12/19 Page 10 of 10


                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)United States of America                          (d)GRP Funding                                       (d)Texas Workforce commission
                                                     1350 Main Street                                     Regulatory Integrity Division - SAU
                                                     Springfield, MA 01103-1666                           101 East 15th Street, Room 556
                                                                                                          Austin, TX 78778-1442


(d)The Greek Bros., Inc.                             (u)Joseph and Sandra Garcia                          End of Label Matrix
P.O. Box E                                                                                                Mailable recipients   76
El Campo, TX 77437-1420                                                                                   Bypassed recipients    5
                                                                                                          Total                 81
